UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07881 PineBridge Mutual Funds (Exact name of registrant as specified in charter) 399Park Avenue,4th Floor New York, New York, 10022 (Address of principal executive offices) (Zip code) Robin C. Thorn 399Park Avenue,4th Floor New York, New York, 10022 (Name and address of agent for service) (646) 857-8000 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2011 Date of reporting period:February 28, 2011 Item 1. Schedule of Investments. PineBridge Mutual Funds - US Micro Cap Growth Fund Schedule of Investments (Unaudited) February 28, 2011 Security Description Shares Value Common Stocks - 91.7% Ambulatory Health Care Services - 2.2% America Service Group, Inc. $ Beverage and Tobacco Product Manufacturing - 1.1% Primo Water Corp.* Chemical Manufacturing - 9.3% Akorn, Inc.* Ardea Biosciences, Inc.* Halozyme Therapeutics, Inc.* KMG Chemicals,Inc. NPS Pharmaceuticals, Inc.* Questcor Pharmaceuticals, Inc.* TPC Group, Inc.* Clothing and Clothing Accessories Stores - 3.5% Body Central Corp.* Finish Line, Inc. Shoe Carnival, Inc.* Computer and Electronic Product Manufacturing - 8.6% Applied Micro Circuits Corp.* Cardtronics, Inc.* EXFO, Inc.* Meru Networks, Inc.* OCZ Technology Group, Inc.* Silicon Image, Inc.* Couriers and Messengers - 1.6% Air Transport Services Group Inc* Credit Intermediation and Related Activities - 3.8% Dollar Financial Corp.* First Cash Financial Services, Inc.* World Acceptance Corp.* Data Processing, Hosting and Related Services - 2.4% Limelight Networks, Inc.* Support.com, Inc.* Electrical Equipment, Appliance, and Component Manufacturing - 2.1% Exide Technologies* Satcon Technology Corp.* Fabricated Metal Product Manufacturing - 1.2% CPI Aerostructures, Inc.* Food Beverage & Tobacco - 1.2% Calavo Growers,Inc. Food Services and Drinking Places - 1.2% BJ's Restaurants, Inc.* Heavy and Civil Engineering Construction - 1.9% MYR Group, Inc.* Hospitals - 1.1% IPC The Hospitalist Co., Inc.* Leather and Allied Product Manufacturing - 0.9% Heelys, Inc.* Machinery Manufacturing - 4.6% Bravo Brio Restaurant Group, Inc.* Trimas Corp.* Twin Disc, Inc. Merchant Wholesalers, Durable Goods - 6.0% Amerigon, Inc.* DXP Enterprises, Inc.* PowerSecure International, Inc.* Puda Coal, Inc.* Miscellaneous Manufacturing - 1.2% Endologix, Inc.* Oil and Gas Extraction - 1.7% GeoResources, Inc.* Other Information Services - 3.2% Global Traffic Network, Inc.* TechTarget, Inc.* Performing Arts, Spectator Sports, and Related Industries - 1.2% Rentrak Corp.* Primary Metal Manufacturing - 1.7% Lihua International, Inc.* Professional, Scientific, and Technical Services - 11.5% Allot Communications Ltd.* Callidus Software, Inc.* Callon Petroleum Co.* ComScore, Inc.* Convio, Inc.* LivePerson, Inc.* SPS Commerce, Inc.* Publishing Industries (except Internet) - 3.6% Glu Mobile, Inc.* Magma Design Automation, Inc. * Velti PLC* Retailing - 1.5% Zumiez,Inc.* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.4% GFI Group, Inc. Support Activities for Mining - 3.0% Matrix Service Co.* Pioneer Drilling Co.* Telecommunications - 4.2% Aviat Networks, Inc.* RigNet, Inc.* UniTek Global Services, Inc.* Transportation Equipment Manufacturing - 3.0% NN, Inc.* Wabash National Corp.* Waste Management and Remediation Services - 1.8% Furmanite Corporation* Total Common Stocks (Cost $75,905,165) Short Term Investments - 4.4% Fidelity Institutional Money Market Government Portfolio -0.01% # Total Short Term Investments (Cost $4,374,155) Total Investments (Cost $80,279,320) -96.1% Other Assets in Excess of Liabilities - 3.9% TOTAL NET ASSETS - 100.0% * Non-income producing security. # Seven-day yield as of February 28, 2011. The cost basis of investments for federal income tax purposes at February 28, 2011 was as follows+: Tax cost of investments Gross tax unrealized appreciation Gross tax unrealized depreciation Net tax unrealized appreciation + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. PineBridge Mutual Funds - US Small Cap Growth Fund Schedule of Investments (Unaudited) February 28, 2011 Security Description Shares Value Common Stocks - 98.3% Chemical Manufacturing - 13.4% Akorn, Inc.* $ Ardea Biosciences, Inc.* Ferro Corp.* Incyte Corp. Ltd * Questcor Pharmaceuticals, Inc.* Rockwood Holdings, Inc.* TPC Group, Inc.* Clothing and Clothing Accessories Stores - 3.6% Body Central Corp.* Chico's FAS, Inc. Computer and Electronic Product Manufacturing - 15.6% Applied Micro Circuits Corp.* Cardtronics, Inc.* Finisar Corp.* Ixia* Meru Networks, Inc.* NxStage Medical, Inc.* Omnivision Technologies, Inc.* RF Micro Devices, Inc.* Silicon Image, Inc.* ZOLL Medical Corp.* Couriers and Messengers - 1.8% Air Transport Services Group, Inc.* Credit Intermediation and Related Activities - 5.4% Dollar Financial Corp.* First Cash Financial Services, Inc.* Data Processing, Hosting and Related Services - 4.2% HMS Holdings Corp.* Limelight Networks, Inc.* Support.com, Inc.* Electrical Equipment, Appliance, and Component Manufacturing - 2.2% Exide Technologies* Satcon Technology Corp.* Food Manufacturing - 1.3% Diamond Foods, Inc. Food Services and Drinking Places - 1.4% BJ's Restaurants, Inc.* Heavy and Civil Engineering Construction - 5.0% MasTec, Inc.* MYR Group, Inc.* Leather and Allied Product Manufacturing - 2.1% Steven Madden Ltd.* Machinery Manufacturing - 4.8% Bravo Brio Restaurant Group, Inc.* Sauer-Danfoss, Inc.* Trimas Corp.* Merchant Wholesalers, Durable Goods - 1.0% Puda Coal, Inc.* Nonmetallic Mineral Product Manufacturing - 3.3% Globe Specialty Metals, Inc. Oil and Gas Extraction - 3.2% Carrizo Oil & Gas, Inc.* GeoResources, Inc.* Professional, Scientific, and Technical Services - 7.9% Allot Communications Ltd.* Callon Petroleum Co.* ComScore, Inc.* LivePerson, Inc.* Publishing Industries (except Internet) - 6.0% Magma Design Automation, Inc.* Pegasystems, Inc. Velti PLC* Retailing - 1.7% Zumiez,Inc.* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.7% GFI Group, Inc. Software & Services - 2.3% SuccessFactors, Inc.* Support Activities for Mining - 3.8% Key Energy Services, Inc.* Pioneer Drilling Co.* Telecommunications - 1.3% Aviat Networks, Inc.* Transportation Equipment Manufacturing - 5.3% ArvinMeritor, Inc.* Wabash National Corp.* Westport Innovations, Inc.* Total Common Stocks (Cost $12,159,133) Short Term Investments - 0.6% Fidelity Institutional Money Market Government Portfolio -0.01% # Total Short Term Investments (Cost $94,212) Total Investments (Cost $12,253,345) -98.9% Other Assets in Excess of Liabilities - 1.1% TOTAL NET ASSETS - 100.0% * Non-income producing security. # Seven-day yield as of February 28, 2011. The cost basis of investments for federal income tax purposes at February 28, 2011 was as follows+: Tax cost of investments Gross tax unrealized appreciation Gross tax unrealized depreciation Net tax unrealized appreciation + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. PineBridge Mutual Funds - US Focus Equity Fund Schedule of Investments (Unaudited) February 28, 2011 Security Description Shares Value Common Stocks - 89.7% Administrative and Support Services - 6.0% Robert Half International, Inc. $ Amusement, Gambling, and Recreation Industries - 4.3% The Walt Disney Co. Chemical Manufacturing - 12.5% Dow Chemical Co. Hospira, Inc.* Mylan, Inc.* Couriers and Messengers - 4.0% United Parcel Service, Inc. Credit Intermediation and Related Activities - 4.0% Capital One Financial Corp. Health and Personal Care Stores - 8.2% CVS Caremark Corp. Express Scripts, Inc.* Machinery Manufacturing - 3.9% Ingersoll-Rand PLC Management of Companies and Enterprises - 4.0% AES Corp.* Mining (except Oil and Gas) - 3.5% Freeport-McMoRan Copper & Gold, Inc. Miscellaneous Manufacturing - 4.0% Thermo Fisher Scientific, Inc* Oil and Gas Extraction - 4.1% Anadarko Petroleum Corp. Petroleum and Coal Products Manufacturing - 4.2% Chevron Corp. Plastics and Rubber Products Manufacturing - 4.2% Newell Rubbermaid, Inc. Publishing Industries (except Internet) - 11.8% Adobe Systems, Inc.* Oracle Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 7.1% Affiliated Managers Group, Inc.* Utilities - 3.9% FirstEnergy Corp. Total Common Stocks (Cost $5,481,053) Exchange Traded Funds - 4.0% Funds, Trusts, and Other Financial Vehicles - 4.0% Financial Select Sector SPDR Fund Total Exchange Traded Funds(Cost $239,788) Short Term Investments - 10.9% Fidelity Institutional Money Market Government Portfolio, 0.01% # Total Short Term Investments (Cost $698,762) Total Investments (Cost $6,419,603) 104.6% Liabilities in Excess of Other Assets - (4.6)% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. # Seven-day yield as of February 28, 2011. The cost basis of investments for federal income tax purposes at February 28, 2011 was as follows+: Tax cost of investments Gross tax unrealized appreciation Gross tax unrealized depreciation Net tax unrealized appreciation + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Significant Accounting Policies Security Valuation.Each Fund's securities, except short term investments with remaining maturities of 60 days of less, use the last quotedtrading price or official closing price as market value.For non-NASDAQ listed securities, the Funds use the price quoted by the exchange on which the security is primarily traded.For NASDAQ equity securities, the Funds use the NASDAQ official closing price.Unlisted securities and listed securities which have not been traded on the valuation date, are valued at the last price bid.In the event such market quotations are not readily available or are not reliable, fair value will be used to value the Funds.Short term investments with remaining maturities of 60 days or less are valued at amortized cost, which approximates market value, unless the Board of Trustees determines that this does not represent fair value.The fair value of all other securities is determined in good faith under procedures adopted by the Board of Trustees. The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an active market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar date. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following table summarizes the Funds' investments as of February 28, 2011. Valuation Inputs PineBridge US Micro Cap Growth Fund PineBridge US Small Cap Growth Fund PineBridge US Focus Equity Fund Level 1 Common Stocks Exchange Traded Funds - - Short Term Investments Total Level 1 Level 2 - - - Level 3 - - - Total Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)PineBridge Mutual Funds By (Signature and Title) /s/ Robin C. Thorn Robin C. Thorn, President Date4/8/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Robin C. Thorn Robin C. Thorn, President Date4/8/2011 By (Signature and Title) /s/ Joseph Altobelli Joseph Altobelli, Chief Financial Officer & Treasurer Date4/10/2011 * Print the name and title of each signing officer under his or her signature.
